COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON APPELLANT’S
                           MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Alvin Sandles v. Effie Sandles and Reginald Archie

Appellate case number:    01-16-00637-CV

Trial court case number: 428851-401

Trial court:              Probate Court No. 4, Harris County, Texas

Date motion filed:        June 23, 2017

       The motion for reconsideration en banc is DENIED.


Judge’s signature: /s/ Michael Massengale
                   Justice Michael Massengale, acting for the court

En banc court consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Lloyd.




Date: July 20, 2017